Citation Nr: 1046797	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 50 percent disabling, on an 
extraschedular basis.

2.	Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April to September 1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The case was brought before the Board in January 2008 and again 
in November 2009, at which time the Veteran's claim for an 
increased evaluation of bilateral pes planus was denied.  Also in 
November 2009, the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include referral of the increased 
rating and TDIU claims to the Under Secretary of Benefits or 
Director of Compensation and Pension Service (Director).  The 
Director performed an administrative review of the claims in 
April 2010.  Therefore, the Board finds that its remand 
directives have been substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran is service-connected for bilateral pes planus with 
hallux valgus, evaluated as 50 percent disabling, which does 
not present an unusual or exceptional disability picture.

2.	The competent evidence of record does not indicate the Veteran 
meets the schedular threshold for TDIU and there is 
insufficient evidence that the Veteran's service-connected 
disability renders him unable to secure or follow a 
substantially gainful occupation.
CONCLUSIONS OF LAW

1.	The criteria for an extraschedular evaluation for the 
Veteran's service-connected bilateral pes planus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. 
§ 3.321(b)(1), 4.71a, Diagnostic Code 5276 (2010).

2.	The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).




Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in March 2004 and February 2008.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claim, and of his and VA's respective obligations for 
obtaining specified types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
February 2008 letter also advised the Veteran of how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of the claim in the May 2004 
rating decision, the Board finds that providing him with adequate 
notice in the February 2008 letter followed by a readjudication 
of the claims in the September 2009 supplemental statement of the 
case, November 2009 Board remand, and September 2010 supplemental 
statement of the case, 'cures' any timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Additionally, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial error 
in this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim after reading the above letters as well as the rating 
decision, statement of the case, and supplemental statement of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice to 
the Veteran due to a lack of adequate 338 U.S.C.A. § 5103(a) 
notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Extraschedular Evaluation for Service-Connected Bilateral Pes 
Planus

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

As discussed above, the Veteran's claim for an increased rating 
for bilateral pes planus was denied in a November 2009 Board 
decision.  However, the issue of an extraschedular evaluation was 
referred to the Director.  The Director provided a statement in 
April 2010 which opined the claim for an extraschedular 
evaluation should be denied under 38 C.F.R. § 3.321(b)(1).  

The Director discussed that a May 1991 statement by the Veteran's 
private physician stated the Veteran had been a heavy laborer and 
was not qualified to perform any work that necessitated 
considerable standing, walking, lifting, stooping or other 
strenuous activities.  The private physician also stated that the 
Veteran could not continue his present occupation, as a mechanic, 
due to severe deformity and pain in both feet.  

The Director also referenced the October 1991 RO hearing where 
the Veteran reported working as a mechanic caused his feet to 
swell up.  Also in a December 1991 VA examination the Veteran 
described pain and swelling of his feet that was aggravated by 
standing, walking, squatting, stooping, and climbing stairs.  
After an examination, the VA examiner ultimately diagnosed the 
Veteran with severe bilateral pes planus and degenerative disease 
of both feet.

The Director also reviewed the Veteran's Request for Employment 
Information which indicated that the Veteran was employed from 
June 1974 through May 1991 as a mechanic and he was terminated 
for a "disability."  A June 1997 statement from his previous 
employer reiterated that the Veteran retired in May 1991 because 
his feet would swell and hurt while performing his mechanic 
duties.

In May 2001 the Veteran's attorney indicated that the function of 
the Veteran's right foot left him immobile.  It was also noted 
that the Veteran had deteriorating vision in his left eye and had 
an operation for advancing heart disease in July 1995.  The 
Veteran had another VA examination in September 2001 where he 
again reported swelling and pain in his feet.  The Veteran also 
reported he wore specially made shoes and it was noted he walked 
flat-footed by rolling from foot to foot.  It was also noted the 
Veteran's feet were severely flattened and pronated through the 
mid tarsal areas and the Veteran was ultimately diagnosed with 
congenital rocker bottom foot.  

In an April 2004 VA examination the examiner found the Veteran 
had a pronated collapsed medial arch that was rigid with weight 
bearing.  X-rays indicated rocker bottom foot, pronation, and 
tarsal pronation.  The examiner noted the Veteran had worked in 
the heavy industry field as a truck driver and mechanic until 
retirement in 1991, despite his congenital foot condition.  The 
examiner opined that the Veteran's 5 months of military service 
did not affect the current status of his feet.

The Director also noted that the Veteran's VA treatment records 
showed treatment for multiple non-service connected disabilities 
including congestive heart failure, coronary artery disease, 
severe hypertension, and diabetes mellitus.  See e.g., August 
2008 VA treatment record.  The Director found that despite the 
Veteran's foot conditions, he continued to work in the heavy 
industry from 1974 to 1991.  The Director concluded that the 
evidence failed to show an exceptional or unusual disability 
picture that rendered application of a regular rating schedular 
standard impractical.  The Director also determined the Veteran's 
pes planus would not preclude him from securing and maintaining 
gainful employment.  Moreover, the Director concluded that the 
Veteran's non-service-connected disabilities would more likely 
affect his ability to secure and follow gainful employment.  

The Board observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his bilateral pes planus.  
Additionally, as determined in the April 2010 Director's 
statement, the Veteran's pes planus would not preclude him from 
securing and maintaining gainful employment. 
The Veteran contends his feet hurt and swell, he has to wear 
custom made shoes, and he is concerned that his feet problems are 
causing him to fall.  See e.g, April 2004 VA examination.  As 
noted above, however, this amount of functional limitation has 
already been contemplated.  There is no evidence in the medical 
records of an exceptional or unusual clinical picture due to the 
service-connected bilateral pes planus.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU

The Veteran contends that he is unable to work due to his 
service-connected bilateral pes planus.  He further contends that 
he had to quit his last job because of problems with both his 
feet.  As such, he believes his claim for TDIU should be granted.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
In reaching such a determination, the central inquiry is "whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Service connection is in effect for bilateral pes planus, 
evaluated at 50 percent disabling.  Because the Veteran's single 
rating is not 60 percent, TDIU is only available if the Veteran 
has been rendered unemployable solely due to the service-
connected disability regardless of the total rating percentage 
currently assigned.  In other words, TDIU is only available if an 
extraschedular rating is warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is unemployable 
by reason of service-connected disability.  38 C.F.R. § 4.16(b).  
For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extraschedular 
basis, the record must reflect some factor which takes the case 
outside the norm.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate question 
is whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, supra.

As noted above, the case was referred to the Director for an 
analysis on extraschedular evaluations.  The Director determined 
that a claim for TDIU should be denied under 38 C.F.R. § 4.16(b).  
The Director found that the Veteran was able to work from 1974 to 
1991, with his bilateral pes planus, as a truck driver and 
mechanic.  Furthermore, the Director noted that the Veteran had 
other non-service-connected disabilities which were more likely 
to cause the Veteran to be unable to work.  As such, the 
Veteran's statement that he cannot work because of his service-
connected bilateral pes planus is contrary to the evidence of 
record.  

The Board notes that the Director's discussion of the Veteran's 
claim was based on a review of the claims folder and the opinion 
provided was supported by adequate reasons and bases.  As noted 
above, the report included a discussion of the Veteran's service-
connected disability along with his employment and medical 
history.

As noted above, the Veteran does not meet the schedular criteria 
for TDIU as he has a single service-connected disability which is 
not 60 percent disabling.  The Board has submitted the Veteran's 
claim for consideration of TDIU on an extraschedular basis and as 
discussed, the Director determined it was not warranted.  In this 
case the Board concurs with the finding that a TDIU 
extraschedular rating is not warranted.  

A review of the evidence of record does not demonstrate the 
Veteran is presently, or was previously, unable to secure and 
follow a substantially gainful occupation by reason of a service-
connected disability.  As has been noted, the Veteran worked as a 
mechanic from 1974 to 1991, even with his service-connected 
bilateral pes planus.  The Board also observes the April 2010 
opinion of the Director, who stated that the Veteran's other non-
service-connected disabilities are more likely the cause of his 
inability to work.  Furthermore, the Board finds it significant 
that there is no probative evidence in this case demonstrating 
that the Veteran is, in fact, unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disability, or that the April 2010 decision by the Director is 
erroneous.  As the Veteran is not entitled to TDIU on a schedular 
or extraschedular basis, the appeal must be denied.


ORDER

Entitlement to an increased evaluation for bilateral pes planus 
on an extraschedular basis is denied.

Entitlement to TDIU is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


